1      Michelle R. Ghidotti-Gonsalves, AZ State Bar No. 27180
       GHIDOTTI BERGER
2      1920 Old Tustin Ave.
       Santa Ana, CA 92705
3      Phone: 949-427-2010
       Facsimile: 949-427-2732
4      Email: mghidotti@ghidottiberger.com
5

6      Attorneys for Credit
       US Bank Trust N.A. as Trustee of the SCIG Series III Trust
7

8                               UNITED STATES BANKRUPTCY COURT

9                            DISTRICT OF ARIZONA – TUCSON DIVISION

10    In re:                                 )           Case No: 4:14-bk-00414-BMW
                                             )
11    Douglas Allan Carroll,                 )           Chapter 11
                                             )
12                  Debtors.                 )           NOTICE OF LODGING ORDER
                                             )           GRANTING MOTION REOPENING CASE
13                                           )
                                             )
14                                           )
                                             )
15                                           )
      ______________________________________ )
16

17

18

19
               US Bank Trust N.A. as Trustee of the SCIG Series III Trust, by and through their
20
      undersigned attorney, hereby gives notice of the Lodging of the Order Reopening Case, a copy
21
      of which is attached as Exhibit A.
22

23    DATED this 04th day of January, 2019.

24                                                              Ghidotti Berger
                                                                /s/ Michelle R. Ghidotti-Gonsalves
25
                                                                Michelle R. Ghidotti-Gonsalves
26                                                              1920 Old Tustin Ave.
                                                                Santa Ana, CA 92705
27                                                              Attorney for Movant
28

                                                    Page 1
                                                                               4:14-bk-00414-BMW
     Case 4:14-bk-00414-BMW          Doc 250 Filed 01/04/19 Entered 01/04/19 12:00:39                Desc
                                      Main Document    Page 1 of 5
1

2     A COPY of the foregoing Mailed this 4th day of January 2019 to:

3

4

5     DEBTORS                                           U.S. TRUSTEE
      DOUGLAS ALLAN CARROLL                             OFFICE OF THE U.S. TRUSTEE
6     7850 N SILVERBELL ROAD #114                       230 NORTH FIRST AVENUE
      TUCSON, AZ 85743                                  SUITE 204
7                                                       PHOENIX, AZ 85003
      DEBTOR’S COUNSEL
8
      CHARLES R HYDE                                    US TRUSTEE COUNSEL
9     LAW OFFICES OF C.R. HYDE                          RENEE SANDLER SHAMBLIN
      2810 N SWAN RD. #160                              OFFICE OF THE U.S. TRUSTEE
10    TUCSON, AZ 85712                                  230 North First Avenue, Suite 204
11
                                                        PHOENIX, AZ 85003-1706

12    _XX_(By First Class Mail) At my business address, I placed such envelope for deposit with

13    the United States Postal Service by placing them for collection and mailing on that date
14
      following ordinary business practices.
15
      _XX_(Federal) I declare under penalty of perjury under the laws of the United States of America
16
      that the foregoing is true and correct.
17

18    Executed on January 4, 2019, at Santa Ana, California

19    By: /s/Krystle Miller
          Krystle Miller
20

21

22

23

24

25

26

27

28

                                                    Page 2
                                                                               4:14-bk-00414-BMW
     Case 4:14-bk-00414-BMW           Doc 250 Filed 01/04/19 Entered 01/04/19 12:00:39             Desc
                                       Main Document    Page 2 of 5
Case 4:14-bk-00414-BMW   Doc 250 Filed 01/04/19 Entered 01/04/19 12:00:39   Desc
                          Main Document    Page 3 of 5
 1

 2

 3

 4

 5

 6
                            IN THE UNITED STATES BANKRUPTCY COURT
 7
                              DISTRICT OF ARIZONA – TUCSON DIVISION
 8

 9
     In re:                                            )    CASE NO.: 4:14-bk-00414-BMW
10                                                     )
     Douglas Allan Carroll                             )    Chapter 11
11                                                     )
                                                       )
12                           Debtors.                  )    ORDER REOPENING CASE
                                                       )
13
     US Bank Trust N.A. as Trustee of the SCIG         )    Re: Case 4:14-bk-00414-BMW
14   Series III Trust                                  )
                                                       )
15                          Movant,                    )
                                                       )
16                                                     )
                                                       )
17
                                                       )
18                                                     )
                                                       )
19                                                     )
20
              US Bank Trust N.A. as Trustee of the SCIG Series III Trust, its successors and/or assignees
21
     (“Movant”), having filed a Motion to Reopen the Case with respect to the hereinafter-described case
22
     after appropriate notice and opportunity for a hearing, no party in interest having objected to such
23

24   relief, the Respondents having failed to plead or otherwise defend, and good cause appearing,

25

26
27

28
                                                        1                                  4:14-bk-00414-BMW
                                                                                           Order Reopening Case
Case 4:14-bk-00414-BMW           Doc 250 Filed 01/04/19 Entered 01/04/19 12:00:39                Desc
                                  Main Document    Page 4 of 5
 1   IT IS THEREFORE ORDERED that:

 2           The Bankruptcy case is reopened for the purpose of allowing movant to prosecute a motion
 3
     for relief.
 4

 5

 6                                                        SO ORDERED,
 7
                                                          (Signed and Dated Above)
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                      2                               4:14-bk-00414-BMW
                                                                                      Order Reopening Case
Case 4:14-bk-00414-BMW         Doc 250 Filed 01/04/19 Entered 01/04/19 12:00:39             Desc
                                Main Document    Page 5 of 5
